UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-53603 APPLE HOSPITALITY REIT, INC. (Exact name of registrant as specified in its charter) 814 East Main Street Richmond, Virginia 23219 (804)344-8121 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Units (Each Unit is equal to one common share, no par value, and one Series A preferred share, no par value) (Title of each class of securities covered by this Form) Common Shares, no par value (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:None Pursuant to the requirements of the Securities Exchange Act of 1934, Apple Hospitality REIT, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 6, 2014 APPLE HOSPITALITY REIT, INC. By: /s/ Glade M. Knight Name: Glade M. Knight Title: Chairman and Chief Executive Officer
